Exhibit 10.1

BOSTON PROPERTIES LIMITED PARTNERSHIP

CERTIFICATE OF DESIGNATIONS

ESTABLISHING AND FIXING THE RIGHTS, LIMITATIONS AND

PREFERENCES OF A SERIES OF PREFERRED UNITS

Reference is made to the Second Amended and Restated Agreement of Limited
Partnership, as amended (the “Partnership Agreement”), of Boston Properties
Limited Partnership, a Delaware limited partnership (the “Partnership”), of
which this Certificate of Designations (this “Certificate”) shall become a part.
Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the main part of the Partnership Agreement. Section references are
(unless otherwise specified) references to sections in this Certificate.

WHEREAS, Section 14.1.B(3) of the main part of the Partnership Agreement permits
the General Partner, without the consent of the Limited Partners, to amend the
Partnership Agreement for the purpose of setting forth and reflecting in the
Partnership Agreement the designations, rights, powers, duties, and preferences
of holders of any additional Partnership Interests issued pursuant to
Section 4.2.A of the main part of the Partnership Agreement; and

WHEREAS, the General Partner desires by this Certificate to so amend the
Partnership Agreement as of this 29th day of August, 2012 (the “Closing Date”).

NOW, THEREFORE, the General Partner has set forth in this Certificate the
following description of the preferences and other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of a class and series of Partnership Interest to be
represented by Partnership Units which shall be referred to as “Series Four
Preferred Units”:

1. Designation and Number. A series of non-convertible Preferred Units,
designated the “Series Four Preferred Units,” is hereby established. The
authorized number of Series Four Preferred Units shall be 1,600,000.

2. Definitions. For purposes of this Certificate of Designations, the following
terms shall have the meanings indicated:

“Contribution Agreement” shall mean that certain Contribution and Loan Purchase
Agreement dated August 29, 2012, by and among the Partnership and Boston
Properties LLC, 680 Folsom Owner LLC, 680 Folsom Mezzanine LLC, Rockwood Folsom
REIT Sub, LLC and TMG Folsom LLC.

“Closing Date” shall have the meaning set forth in the recitals above.



--------------------------------------------------------------------------------

“Distribution Payment Date” shall have the meaning set forth in paragraph (a) of
Section 3 hereof.

“Distribution Payment Record Date” shall have the meaning set forth in
paragraph (a) of Section 3 hereof.

“Encumbered Units” shall have the meaning set forth in paragraph (a) of
Section 5 hereof.

“Flip Date” shall have the meaning set forth in paragraph (a) of Section 5
hereof.

“GP Call Right” shall have the meaning set forth in paragraph (a) of Section 5
hereof.

“Holder Put Right” shall have the meaning set forth in paragraph (a) of
Section 5 hereof.

“Issue Date” shall mean, with respect to a Series Four Preferred Unit, the
Closing Date.

“Junior Units” shall mean the Common Units and any other class or series of
Partnership Units the holders of which are entitled to the receipt of
distributions or of amounts distributable upon liquidation, dissolution or
winding up, as the case may be, junior in priority to the holders of the Series
Four Preferred Units.

“Liquidation Preference” shall have the meaning set forth in paragraph (a) of
Section 4 hereof.

“Make-Whole Amount” shall mean, with respect to any Series Four Preferred Unit,
an amount of cash equal to the aggregate preferential distributions that would
be paid or accrue on one Series Four Preferred Unit pursuant to Section 3(a) for
the period commencing on the date on which the applicable Series Four Preferred
Unit is redeemed and ending on the day of the first anniversary of the Closing
Date.

“Overlap Release Date” shall have the meaning set forth in paragraph (a) of
Section 5 hereof.

“Parity Units” shall have the meaning set forth in paragraph (b) of Section 8
hereof.

“Pledge Agreement” shall mean that certain OP Unit Pledge Agreement dated
August 29, 2012, by and among the Partnership and 680 Folsom Owner LLC, 680
Folsom Mezzanine LLC, 680 Folsom Holding LLC and 680 Folsom LLC.

“Put/Call Date” shall mean any date on which a Holder Put Right or GP Call Right
is settled pursuant to Section 5 hereof.

 

2



--------------------------------------------------------------------------------

“Redemption Notice” shall mean notice of exercise of a Holder Put Right or GP
Call Right.

“Release Date” shall have the meaning set forth in paragraph (a) of Section 5
hereof.

“Released Units” shall have the meaning set forth in paragraph (a) of Section 5
hereof.

3. Distributions.

(a) The holders of Series Four Preferred Units shall be entitled to receive, in
respect of each Distribution Payment Date, when, as and if authorized and
declared by the General Partner, out of funds legally available for the payment
of distributions, cumulative preferential distributions payable in cash in an
amount per Series Four Preferred Unit equal to $0.25 per quarter (equal to an
annual rate of 2.0% of the total of $50.00 Liquidation Preference per Series
Four Preferred Unit). Such distributions shall accrue on each outstanding Series
Four Preferred Unit on a daily basis and shall be cumulative from the day
immediately following the date of the last daily distribution accrual that has
been paid in full in accordance with this Section 3(a) or, if no prior
distributions have been paid on any Series Four Preferred Unit, the Issue Date,
and shall be payable quarterly in arrears on the fifteenth day of February, May,
August and November of each year or, if not a Business Day, the next succeeding
Business Day (each a “Distribution Payment Date”), commencing November 15, 2012
for distributions accrued since the Issue Date in an amount per share of Series
Four Preferred Unit equal to $0.25 per quarter pro-rated to reflect the portion
of a quarter represented by the period between the Issue Date and November 15,
2012. Each such distribution shall be payable in arrears to the holders of
record of the Series Four Preferred Units, as they appear on the records of the
Partnership at the close of business on such record dates, not more than 30 days
preceding the applicable Distribution Payment Date (the “Distribution Payment
Record Date”) (or, in the case of a Distribution Payment Record Date that
coincides with a record date for payment of distributions on Common Units, not
more than 60 days preceding the applicable Distribution Payment Date), as shall
be fixed by the General Partner. Any distribution payable on the Series Four
Preferred Units for any partial distribution period will be computed on the
basis of a 360-day year consisting of twelve 30-day months. Accrued and unpaid
distributions for any past Distribution Periods and any additional amounts as
provided in Section 3(b) may be authorized and declared and paid at any time,
without reference to any regular Distribution Payment Date, to holders of record
on such date, not exceeding 45 days preceding the payment date thereof (or, in
the case of a record date that coincides with a record date for payment of
distributions on Common Units, not more than 60 days preceding the applicable
payment date thereof), as may be fixed by the General Partner. Any distribution
made on Series Four Preferred Units shall first be credited against the earliest
accumulated but unpaid distribution due with respect to such Units which remains
payable.

(b) Notwithstanding Section 3(a) or 3(e), distributions on the Series Four
Preferred Units shall accrue whether or not the terms and provisions set forth
in Section 3(a) or 3(e) at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions,

 

3



--------------------------------------------------------------------------------

and whether or not such distributions are authorized or declared. Distributions
will be declared and paid when due in all events to the fullest extent permitted
by law, subject to the limitations set forth in Section 3(e). Accrued but unpaid
distributions on the Series Four Preferred Units will accumulate as of the
Distribution Payment Date on which they first become payable and will earn
interest at the rate of 2.0% per annum, compounding quarterly. All references
herein to accrued but unpaid distributions on the Series Four Preferred Units
shall be deemed to include any interest earned but not paid on such amounts.

(c) Unless either (i) the full amount of accrued distributions on the Series
Four Preferred Units and all Parity Units have been or contemporaneously are
declared and paid or (ii) a sum sufficient for the payment thereof is set apart
for payment (without the need for any declaration) for all past distribution
periods and the Partnership projects, in good faith, that the cash available for
distribution to holders as of the next Distribution Payment Date will be
sufficient to fund the full payment of the accrued distributions at such time on
the Series Four Preferred Units and all Parity Units, no distributions (other
than distributions payable solely in Junior Units) shall be declared or paid or
set apart for payment upon any Junior Units and no Junior Units (or securities
convertible into Junior Units) shall be redeemed, purchased or otherwise
acquired for cash by the Partnership or any of its Affiliates; provided,
however, that, notwithstanding the foregoing, the Partnership may redeem,
purchase or otherwise acquire Junior Units (or securities convertible into
Junior Units) for cash in accordance with the terms of the Partnership Agreement
if the Partnership projects, in good faith, that it will have sufficient access
to capital to satisfy its redemption obligations under Section 5 when such
obligations arise and nothing herein shall limit the Partnership’s ability to
redeem, purchase or otherwise acquire Junior Units (or securities convertible
into Junior Units) for other securities that are not otherwise prohibited to be
issued under this Certificate.

(d) Unless either (i) the full amount of accrued distributions on the Series
Four Preferred Units have been or contemporaneously are declared and paid or
(ii) a sum sufficient for the payment thereof is set apart for payment (without
the need for any declaration) for all past distribution periods and the
Partnership projects, in good faith, that the cash available for distribution to
holders as of the next Distribution Payment Date will be sufficient to fund the
full payment of the accrued distributions at such time on the Series Four
Preferred Units, full distributions (other than distributions payable solely in
Junior Units) shall not be declared or paid or set apart for payment upon any
Parity Units and no Parity Units (or securities convertible into Parity Units)
shall be redeemed, purchased or otherwise acquired for cash by the Partnership
or any of its Affiliates; provided, however, that, notwithstanding the
foregoing, the Partnership may redeem, purchase or otherwise acquire Parity
Units for cash in accordance with the terms of the Partnership Agreement if the
Partnership projects, in good faith, that that it will have sufficient access to
capital to satisfy its redemption obligations under Section 5 when such
obligations arise and nothing herein shall limit the Partnership’s ability to
redeem, purchase or otherwise acquire Parity Units for other securities that are
not otherwise prohibited to be issued under this Certificate. When distributions
are not paid in full or a sum sufficient for such full payment is not set apart,
as contemplated by the preceding sentence, all distributions authorized and
declared upon Series Four Preferred Units and all distributions authorized and
declared upon any other series or class or classes of Parity Units shall be
authorized and declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Series Four Preferred Units and such
Parity Units.

 

4



--------------------------------------------------------------------------------

(e) Without limiting the other provisions hereof, no distributions on Series
Four Preferred Units (other than liquidating distributions made in accordance
with Section 13.2 of the main part of the Partnership Agreement and Section 4
hereof) shall be paid by the Partnership at such time as the terms and
provisions of any agreement of the Partnership or its affiliates or
subsidiaries, relating to bona fide indebtedness for borrowed money, prohibits
such declaration or payment or provides that such declaration or payment would
constitute a breach thereof or a default thereunder, or if such declaration or
payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series Four Preferred Units shall prohibit other
distributions by the Partnership as described in Sections 3(c) and (d)); for the
avoidance of doubt, distributions on the Series Four Preferred Units will
nonetheless continue to accrue during any period in which distributions cannot
be paid pursuant to this Section 3(e).

(f) Notwithstanding anything herein to the contrary, upon liquidation,
dissolution or winding up of the Partnership, no distributions shall be made to
any series or class or classes of Junior Units until after payment shall have
been made in full to the holders of the Series Four Preferred Units, as provided
in Section 4(a).

4. Liquidation Preference.

(a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership (whether capital or surplus) shall
be made to the holders of Junior Units, the holders of the Series Four Preferred
Units shall be entitled to receive Fifty Dollars ($50.00) per Series Four
Preferred Unit (the “Liquidation Preference”), plus an amount equal to all
distributions (whether or not earned or declared) accrued and unpaid thereon
pursuant to Section 3 to the date of final distribution to such holder; but such
holders of Series Four Preferred Units shall not be entitled to any further
payment. If, upon any such liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Series Four Preferred Units shall be insufficient to pay in
full the preferential amount aforesaid and liquidating payments on any other
Parity Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of such Series Four Preferred Units and any such other Parity
Units ratably in accordance with the respective amounts that would be payable on
such Series Four Preferred Units and any such other Parity Units if all amounts
payable thereon were paid in full.

(b) Upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the holders of the Series Four Preferred
Units and Parity Units, as provided in this Section 4, any series or class or
classes of Junior Units shall, subject to any respective terms and provisions
applying thereto, be entitled to receive any and all assets remaining to be paid
or distributed.

(c) After payment of the full amount of the liquidating distributions to which
they are entitled pursuant to Sections 4(a) and (b), the holders of Series Four
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.

(d) The consolidation or merger of the Partnership with or into any other
corporation, partnership, trust or entity or of any other corporation,
partnership, trust or entity

 

5



--------------------------------------------------------------------------------

with or into the Partnership, or an exchange of Units or partnership interests,
or the sale, lease or conveyance of all or substantially all of the property or
business of the Partnership (unless the net proceeds of any of the foregoing
transactions shall be distributed to the holders of Units rather than
reinvested), shall not be deemed to constitute a liquidation, dissolution or
winding up of the Partnership.

5. Redemption.

(a) Subject to adjustment as provided in this Section 5:

(i) beginning with the day after the Closing Date and ending on the 180th day
after the Closing Date, each of the Series Four Preferred Unit holders, upon
giving prior written notice as provided below and except as otherwise provided
in Section 5(a)(vi) below, shall have the right (a “Holder Put Right”) to
require that the Partnership redeem for cash, at a redemption price of $50.00
per Series Four Preferred Unit, all (but not less than all) of the Series Four
Preferred Units held by such holder;

(ii) beginning with the day of the first anniversary of the Closing Date and
ending 30 calendar days thereafter, the General Partner, upon giving prior
written notice as provided below and except as otherwise provided in
Section 5(a)(vi) below, shall have the right (a “GP Call Right”) to require the
redemption for cash, at a redemption price of $50.00 per Series Four Preferred
Unit, all (but not less than all) of the outstanding Series Four Preferred
Units;

(iii) beginning on the day of the 16th month anniversary of the Closing Date and
ending 30 calendar days thereafter (the “Flip Date”), each of the Series Four
Preferred Unit holders, upon giving prior written notice as provided below and
except as otherwise provided in Section 5(a)(vi) below, shall have a Holder Put
Right to require that the Partnership redeem for cash, at a redemption price of
$50.00 per Series Four Preferred Unit, all (but not less than all) of the Series
Four Preferred Units held by such holder;

(iv) beginning the first day of the third month of the first complete calendar
quarter following the Flip Date and ending 30 calendar days thereafter, the
General Partner, upon giving prior written notice as provided below and except
as otherwise provided in Section 5(a)(vi) below, shall have a GP Call Right to
require the redemption for cash, at a redemption price of $50.00 per Series Four
Preferred Unit, of all (but not less than all) of the outstanding Series Four
Preferred Units;

(v) thereafter during each calendar year until all Series Four Preferred Units
have been redeemed (A) beginning on the first day of April and ending 30
calendar days thereafter, the General Partner, upon giving prior written notice
as provided below and except as otherwise provided in Section 5(a)(vi) below,
shall have a GP Call Right to require the redemption for cash, at a redemption
price of $50.00 per Series Four Preferred Unit, of all (but not less than all)
of the outstanding Series Four Preferred Units and (B) beginning on the first
day of October and ending 30 calendar days thereafter, each of the Series Four
Preferred Unit holders, upon giving prior written notice as provided below and
except as otherwise provided in Section 5(a)(vi) below, shall have a Holder Put
Right to require that the Partnership redeem for

 

6



--------------------------------------------------------------------------------

cash, at a redemption price of $50.00 per Series Four Preferred Unit, all (but
not less than all) of the Series Four Preferred Units held by such holder, the
purpose of this Section 5(a)(v) being that the holders of the remaining Series
Four Preferred Units, on the one hand, and the General Partner, on the other
hand, be able to exercise a Holder Put Right and a GP Call Right, respectively,
for a single thirty-day period during each period of twelve consecutive months
until all Series Four Preferred Units have been redeemed; and

(vi) any Series Four Preferred Units subject to the security interest in favor
of the Partnership pursuant to the Pledge Agreement (“Encumbered Units”) shall
not be eligible for redemption pursuant to this Section 5(a) until and unless
the security interest on such units has been released in accordance with the
Pledge Agreement. If and when any Series Four Preferred Units cease to be
Encumbered Units (such day a “Release Date” and such units “Released Units”),
the Released Units will become eligible for redemption as follows: (A) if the
Release Date is at least 31 calendar days prior to the first day of any period
during which a GP Call Right or Holder Put Right may be exercised pursuant to
Section 5(a)(i) through(v) above, then (w) beginning with the Release Date and
ending 10 calendar days thereafter, the General Partner, upon giving prior
written notice as provided below, shall have a GP Call Right to require the
redemption for cash, at a redemption price of $50.00 per Series Four Preferred
Unit, of all (but not less than all) of the Released Units and (x) beginning
with the 21st calendar day following the Release Date and ending 10 calendar
days thereafter, each of the Series Four Preferred Unit holders, upon giving
prior written notice as provided below, shall have a Holder Put Right to require
that the Partnership redeem for cash, at a redemption price of $50.00 per Series
Four Preferred Unit, all (but not less than all) of the Released Units held by
such holder, and (B) if the Release Date is less than 31 calendar days prior to
the first day of or during any period during which a GP Call Right or Holder Put
Right may be exercised pursuant to Section 5(a)(i) through (v) above, then
(y) beginning with the third business day following the end of such period and
ending 10 calendar days thereafter, the General Partner, upon giving prior
written notice as provided below, shall have a GP Call Right to require the
redemption for cash, at a redemption price of $50.00 per Series Four Preferred
Unit, of all (but not less than all) of the Released Units, and (z) beginning
with the 21st calendar day following the end of such period and ending 10
calendar days thereafter, each of the Series Four Preferred Unit holders, upon
giving prior written notice as provided below, shall have a Holder Put Right to
require that the Partnership redeem for cash, at a redemption price of $50.00
per Series Four Preferred Unit, all (but not less than all) of the Released
Units held by such holder; provided, however, that if any Release Date (an
“Overlap Release Date”) occurs less than 31 calendar days following another
Release Date, the Overlap Release Date will be deemed to have occurred 31
calendar days following the immediately preceding Release Date for purposes of
calculating the time periods described in this Section 5(a)(vi) with respect to
such Overlap Release Date subject to the application of the provisions in this
Section 5(a)(vi).

(b) In order for a holder of Series Four Preferred Units to exercise a Holder
Put Right pursuant to Section 5(a)(i), (iii) or (v)(A) or for the General
Partner to exercise a GP Call Right pursuant to Section 5(a)(ii), (iv) or
(v)(B), as the case may be, the party exercising its right shall deliver a
Redemption Notice not less than 15 nor more than 45 days prior to the Put/Call
Date (which shall be indicated in the Redemption Notice); provided, however,
that (i) the Partnership may waive the requirement to deliver a Redemption
Notice in connection with any exercise of a Holder Put Right and (ii) if a
Holder Put Right is exercised on or within 15

 

7



--------------------------------------------------------------------------------

days of the Issue Date, the Put/Call Date shall be the second business day
following the date of the Redemption Notice. In order for a holder of Series
Four Preferred Units to exercise a Holder Put Right pursuant to
Section 5(a)(vi)(A)(x) or (B)(z) or for the General Partner to exercise a GP
Call Right pursuant to Section 5(a)(vi)(A)(w) or (B)(y), as the case may be, the
party exercising its right shall deliver a Redemption Notice not less than 2 nor
more than 7 days prior to the Put/Call Date. On the Put/Call Date, the
Partnership shall pay the redemption price by certified check or electronic wire
transfer to or on the order of the holder or holders whose Series Four Preferred
Units have been redeemed.

(c) On the Put/Call Date as a condition of the redemption of Series Four
Preferred Units, the Partnership shall pay, in cash, all accumulated and unpaid
distributions (and any interest accrued thereon) through the Put/Call Date in
respect of all Series Four Preferred Units being redeemed on such date.

(d) The Assignee of any Limited Partner pursuant to Section 9 of the main part
of the Partnership Agreement may exercise the rights of such Limited Partner
pursuant to this Section 5, and such Limited Partner shall be deemed to have
assigned such rights to such Assignee and shall be bound by the exercise of such
rights by the Assignee. In connection with any exercise of such rights by an
Assignee of a Limited Partner, the cash amount shall be paid by the Partnership
directly to such Assignee and not to such Limited Partner.

(e) A Redemption Notice shall be provided in the manner provided in Section 9.
Any defect in a Redemption Notice or in the mailing thereof, to any particular
holder, the Partnership or the General Partner shall not affect the sufficiency
of the notice or the validity of the proceedings for redemption with respect to
the other holders. Any notice that was mailed in the manner herein provided
shall be conclusively presumed to have been duly given on the date of deemed
delivery provided in Section 9, whether or not the holder receives the notice.
Each holder of Series Four Preferred Units’ Redemption Notice shall be in the
form attached hereto as Exhibit A. The General Partner’s Redemption Notice shall
state the Put/Call Date and that distributions on the Series Four Preferred
Units shall cease to accrue on such Put/Call date except as otherwise provided
herein. Notice having been delivered as aforesaid, from and after the Put/Call
Date (unless the Partnership shall fail to pay the redemption price on the date
required and except as provided in subsection 5(c)), distributions on the Series
Four Preferred Units being redeemed on such date shall cease to accrue, such
Units shall no longer be deemed to be outstanding, and all rights of the holders
thereof as holders of Series Four Preferred Units of the Partnership shall cease
with respect to such units (except the right to receive the redemption price and
the amounts required to be paid under subsection 5(c)).

(f) Each Series Four Preferred Unit holder covenants and agrees with the
Partnership that all Series Four Preferred Units delivered for redemption
pursuant to this Section 5 shall be delivered to the Partnership free and clear
of all liens, and, notwithstanding anything contained herein to the contrary,
the Partnership shall not be under any obligation to acquire Series Four
Preferred Units which are or may be subject to any such liens.

6. No Creditor Rights. The rights of each Series Four Preferred Unit holder
pursuant to this Certificate arise solely from its ownership as a Limited
Partner of Partnership Interests in the Partnership and not from it being a
creditor of the Partnership and none of such rights with

 

8



--------------------------------------------------------------------------------

respect to any required redemption shall constitute a “claim” as such term is
defined in Section 101 of the United States Bankruptcy Code as in effect as of
the date of this Certificate; provided, however, that any rights in respect of
such Series Four Preferred Units shall constitute equity interests of each
Partner hereunder, it being agreed and understood that no Partner is waiving any
equity interest it has in the Partnership or any rights to assert any such
interests in any bankruptcy proceeding or otherwise.

7. Voting Rights.

(a) Except (i) as set forth below and (ii) where a vote by class is required by
any non-waivable provision of applicable law, the holders of the Series Four
Preferred Units shall not be entitled to vote on any matter. Notwithstanding the
foregoing, the consent of the holders of a majority of the outstanding Series
Four Preferred Units (excluding any Series Four Preferred Units owned by the
Partnership or any of its affiliates), voting as a separate class, shall be
required for (I) any amendment to this Agreement (including an amendment
effected by way of, or in connection with, a merger or consolidation) which has
a material adverse effect on the rights, preferences, privileges or voting
powers of the Series Four Preferred Units or which increases the number of
authorized or issued Series Four Preferred Units, (II) any reclassification of
the Series Four Preferred Units or issuance of new Series Four Preferred Units
other than pursuant to the terms of the Contribution Agreement and related
agreements, or (III) the authorization, reclassification or creation of, or
increase in the amount of, any Units of any class, or any security convertible
into Units of any class, ranking senior to the Series Four Preferred Units in
the distribution of assets on any liquidation, dissolution or winding up of the
Partnership or in the payment of any distributions; but subject, in any event,
to the following provisions:

(i) The occurrence of any merger, consolidation or other business combination or
reorganization involving the Partnership or the General Partner shall not be
deemed to materially and adversely affect the rights, preferences, privileges or
voting powers of the holders of the Series Four Preferred Units if either
(1) the Series Four Preferred Units remain outstanding on the same terms (or are
exchanged for securities with the same terms in a successor entity) and continue
to be securities issued by an entity taxed as a partnership for U.S. Federal
income tax purposes that has sufficient assets and access to capital such that
the Partnership (or its successor) projects, in good faith, that it will have
sufficient access to capital to satisfy its redemption obligations under
Section 5 when such obligations arise, or (2) at the closing of such merger,
consolidation or other business combination or reorganization, all Series Four
Preferred Units are redeemed for cash in an amount per Series Four Preferred
Unit equal to the Liquidation Preference plus all distributions (whether or not
earned or declared) accrued and unpaid thereon pursuant to Section 3 to the date
of redemption plus the Make-Whole Amount, if any. (For the avoidance of doubt,
nothing in this Section shall supersede or alter the rights and remedies, if
any, of the holders of Series Four Preferred Units pursuant to the terms of
Exhibit G to the Contribution Agreement (the “Tax Protection Provisions”) and,
for example, a transaction meeting the requirements of clause (2) of the
preceding sentence may nevertheless be a breach of such Tax Protection
Provisions.)

(ii) Any creation or issuance of any class or series of Preferred Units, ranking
senior to the Series Four Preferred Units with respect to payment of
distributions, redemption rights or the distribution of assets upon liquidation,
dissolution or winding up

 

9



--------------------------------------------------------------------------------

(“Senior Securities”) shall not be deemed to materially and adversely affect the
rights, preferences, privileges or voting powers of the holders of the Series
Four Preferred Units if either (1) such Senior Securities do not prohibit, in
any respect, the redemption of the Series Four Preferred Units in accordance
with Section 5 and, at the time of such creation or issuance, the Partnership
projects, in good faith, that it will have sufficient access to capital to
satisfy its redemption obligations under Section 5 when such obligations arise,
or (2) at the time of such creation or issuance, all Series Four Preferred Units
are redeemed for cash in an amount per Series Four Preferred Unit equal to the
Liquidation Preference plus all distributions (whether or not earned or
declared) accrued and unpaid thereon pursuant to Section 3 to the date of
redemption plus the Make-Whole Amount, if any. (For the avoidance of doubt,
nothing in this Section shall supersede or alter the rights and remedies, if
any, of the holders of Series Four Preferred Units pursuant to the Tax
Protection Provisions and, for example, a transaction meeting the requirements
of clause (2) of the preceding sentence may nevertheless be a breach of such Tax
Protection Provisions.)

(iii) Any creation or issuance of any Common Units, any Junior Units or of any
class or series of Preferred Units, ranking junior to, or on parity with, the
Series Four Preferred Units with respect to payment of distributions, redemption
rights or the distribution of assets upon liquidation, dissolution or winding up
shall not be deemed to materially and adversely affect the rights, preferences,
privileges or voting powers of the holders of the Series Four Preferred Units.

8. Ranking. The Series Four Preferred Units shall be deemed to rank:

(a) Senior to any Common Units and Junior Units;

(b) On a parity with the Series Two Preferred Units and with any other class or
series of Units of the Partnership, if the holders of such other class or series
of Units and the Series Four Preferred Units shall be entitled to the receipt of
distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per Unit or liquidation preferences, without preference or
priority one over the other (“Parity Units”); and

(c) Junior to (I) any indebtedness issued by the Partnership and (II) senior
preferred units issued (A) to the General Partner having the same distribution
rate, term, preferences and other material terms (including conversion rights)
as preferred shares of stock issued for cash by the General Partner in a public
offering if the entire cash proceeds (net of any arm’s length commissions paid)
of which are contributed by the General Partner to the Partnership, or (B) for
cash or property in an arm’s length transaction to one or more investors who are
(but for the preferred units so issued) not affiliated with the Partnership or
the General Partner.

9. Notices. All notices, demand, requests or other communications which may be
or are required to be given, served or sent hereunder will be in writing and
delivered either personally or by certified U.S. mail, return receipt required,
with postage prepaid, or by nationally recognized overnight courier service that
provides tracking and proof of receipt. Notices shall be deemed delivered upon
the earlier of (i) delivery, (ii) refusal of delivery by

 

10



--------------------------------------------------------------------------------

addressee, or (iii) one Business Day after deposit with a nationally recognized
overnight courier. Notices to Series Four Preferred Unit holders shall be sent
to their address of record with the Partnership. Any Series Four Preferred Unit
holder may change its address of record by written notice as given as aforesaid.
Notices delivered to the Partnership shall be addressed to Boston Properties
Limited Partnership, c/o Boston Properties, Inc. Attn.: General Counsel, 800
Boylston Street, Suite 1900, Boston, MA 02199 or to such other address as the
Partnership may have notified holders in the manner provided in this Section 9.
Notices to be delivered to the General Partner shall be addressed to Boston
Properties, Inc., Attn: General Counsel, 800 Boylston Street, Suite 1900,
Boston, MA 02199, or to such other address as the General Partner may have
notified holders in the manner provided in this Section 9.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Boston Properties, Inc., as General Partner of the
Partnership, has caused this Certificate of Designations to become effective,
and the Partnership Agreement is hereby amended by giving effect to the terms
set forth herein.

 

BOSTON PROPERTIES, INC. By:  

/s/ Michael E. LaBelle

Name:   Michael E. LaBelle Title:  

Senior Vice President, Chief Financial

Officer and Treasurer

 

[Signature Page to Certificate of Designations]



--------------------------------------------------------------------------------

Exhibit A

to the Certificate of Designations for the Series Four Preferred Units

NOTICE OF ELECTION BY PARTNER TO REDEEM

SERIES FOUR PREFERRED UNITS FOR CASH

The undersigned Series Four Preferred Unit holder hereby (i) elects to put all
of such holder’s Series Four Preferred Units in Boston Properties Limited
Partnership (the “Partnership”) for the redemption price determined in
accordance with the terms of the Second Amended and Restated Agreement of
Limited Partnership of the Partnership and the Certificate of Designations (the
“Certificate”) relating to the Series Four Preferred Units that is a part
thereof; and (ii) directs that such redemption price be delivered either by
certified check to the address specified below or by wire transfer to the wire
transfer instructions attached hereto. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Series Four Preferred Units, free and clear of the rights or
interests of any other person or entity other than the Partnership; (b) has the
full right, power, and authority to cause the redemption of such Series Four
Preferred Units as provided herein; and (c) has obtained the consent or approval
of all persons or entities, if any, having the right to consent or approve such
redemption. The undersigned hereby acknowledges that, except as provided in the
Certificate, distributions on the Series Four Preferred Units to be put shall
cease to accrue on the put date indicated below.

 

Name of Series Four Preferred Unit holder:       (Please Print: Exact Name as
Registered with Partnership)

Date of this Notice:                        
                                         
                                                                        
Put/Call Date on which the Series Four Preferred Units are to be put:        
                                  

 

 

 

 

(Signature of Limited Partner: Sign Exact Name as

Registered with Partnership)

 

 

  (Street Address)

 

 

 

  (City)   (State)   (Zip Code)

 

  Signature Medallion Guaranteed by:  

 

 

EXHIBIT A - 1